DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 1-7 are cancelled.
Note: The following amendments to claims 8 and 10 change them to independent claims containing the entirety of claim 7.
Claim 8, lines 1-2 are amended from “The image-measuring method without axial alignment of claim 7, characterized by, wherein the axial position calculating step further comprises:” to read
 	-- An image-measuring method without axial alignment, which is configured to measure a workpiece, the image-measuring method without axial alignment comprising:
 	providing a workpiece disposing step, wherein the workpiece disposing step comprises disposing the workpiece on a rotating plate, and the rotating plate comprises a rotating axial position;

 	providing an image capturing step, wherein the image capturing step comprises configuring a lighting unit to generate a light beam to illuminate the workpiece, and configuring an image capturing unit to receive the light beam and obtain a first workpiece blocking shadow area; and
 	providing an axial position calculating step, wherein the axial position calculating step comprises configuring a central control unit to rotate the rotating plate and the workpiece through a rotational angle so as to obtain a second workpiece blocking shadow area via the image capturing unit, the central control unit calculates the first workpiece blocking shadow area and the second workpiece blocking shadow area to generate a pre-rotation distance parameter and a post-rotation distance parameter, and the central control unit calculates the pre-rotation distance parameter and the post-rotation distance parameter to generate a workpiece axial position which is an axial position of the workpiece;
 	wherein there is a distance between the rotating axial position and the workpiece axial position, and the distance is configured to judge whether the rotating axial position is aligned with the workpiece axial position;
 	wherein the axial position calculating step further comprises: --
Claim 10, lines 1-2 are amended from “The image-measuring method without axial alignment of claim 7, characterized by, wherein the axial position calculating step further comprises:”

 	providing a workpiece disposing step, wherein the workpiece disposing step comprises disposing the workpiece on a rotating plate, and the rotating plate comprises a rotating axial position;
 	providing a workpiece rotating step, wherein the workpiece rotating step comprises configuring a rotary driving member to rotate the rotating plate so as to synchronously rotate the workpiece;
 	providing an image capturing step, wherein the image capturing step comprises configuring a lighting unit to generate a light beam to illuminate the workpiece, and configuring an image capturing unit to receive the light beam and obtain a first workpiece blocking shadow area; and
 	providing an axial position calculating step, wherein the axial position calculating step comprises configuring a central control unit to rotate the rotating plate and the workpiece through a rotational angle so as to obtain a second workpiece blocking shadow area via the image capturing unit, the central control unit calculates the first workpiece blocking shadow area and the second workpiece blocking shadow area to generate a pre-rotation distance parameter and a post-rotation distance parameter, and the central control unit calculates the pre-rotation distance parameter and the post-rotation distance parameter to generate a workpiece axial position which is an axial position of the workpiece;
 	wherein there is a distance between the rotating axial position and the workpiece axial position, and the distance is configured to judge whether the rotating axial position is aligned with the workpiece axial position;
 	wherein the axial position calculating step further comprises:
Allowable Subject Matter
Claims 8-9, 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising providing a pre-rotation distance generating step, wherein the pre-rotation distance generating step comprises configuring the central control unit to determine a first pre-rotation virtual measuring line and a second pre-rotation virtual measuring line, and then the first pre-rotation virtual measuring line and the second pre-rotation virtual measuring line are calculated by the central control unit to generate a first pre-rotation distance and a second pre-rotation distance, respectively, and the first pre-rotation distance and the second pre-rotation distance are combined into the pre-rotation distance parameter; and providing a post-rotation distance generating step, wherein the post-rotation distance generating step comprises configuring the central control unit to determine a first post-rotation virtual measuring line and a second post-rotation virtual measuring line, and then the first post-rotation virtual measuring line and the second post-rotation virtual measuring line are calculated by the central control unit to generate a first post-rotation distance and a second post-rotation distance, respectively, and the first post-rotation distance and the second post-rotation distance are combined into the post-rotation distance parameter, in combination with the rest of the limitations of the claim.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising providing a virtual polygon generating step, wherein the virtual polygon generating step comprises configuring the central control unit to calculate a rotational number of the rotating plate, and the rotational number, the first workpiece blocking shadow area and the second workpiece blocking shadow area are calculated by the central control unit to generate a plurality of edge line groups, each of the edge line groups comprises two virtual vertical edge lines parallel to each other, the edge line groups are connected to each other so as to form a virtual polygon, and the virtual polygon, the pre-rotation distance parameter and the post-rotation distance parameter are calculated by the central control unit to generate the workpiece axial position which is the axial position of the workpiece, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877